DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11 and 16 of U.S. Patent No. 11,246,093. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one examined application claim is either anticipated by, or would have been obvious over, the reference claim(s) as shown in the following comparison. 

Examined Application Claim(s)
Patent Reference Claim(s)
1. A signal processing device configured to process a baseband signal for wireless communication, the signal processing device comprising: 
 	a plurality of temperature sensors configured to sense a plurality of internal temperatures of the signal processing device, respectively; 
 	
    a storage device configured to store a plurality of thresholds defining a plurality of temperature ranges; and 
 	








    a controller configured to, estimate a surface temperature based on the plurality of internal temperatures, and
 	




    selectively perform at least one thermal mitigation operation based on the surface temperature and the plurality of temperature ranges, wherein the controller is configured to estimate the surface temperature based on an artificial neural network trained according to training data including the plurality of internal temperatures and surface temperatures.  

1. A signal processing device configured to process a baseband signal for wireless communication, the signal processing device comprising:
    a plurality of temperature sensors configured to sense a plurality of internal temperatures of internal functional blocks of the signal processing device, respectively; 
    a storage device configured to store a plurality of thresholds defining a plurality of temperature ranges, and to store a function that models surface temperature as a thermal resistance network having a plurality of resistors connected in series or parallel between the internal functional blocks of the signal processing device; and 
    a controller configured to, estimate a surface temperature by reading the function from the storage device and applying the plurality of internal temperatures as input arguments to the function without directly sensing the surface temperature, and
    selectively perform at least one thermal mitigation operation based on the surface temperature and the plurality of temperature ranges.

11. The signal processing device of claim 1, wherein the controller is configured to estimate the surface temperature based on an artificial neural network trained according to training data including the plurality of internal temperatures and surface temperatures.

7. A thermal management method performed by a signal processing device configured to process a baseband signal for wireless communication, the thermal management method comprising: 
 	sensing a plurality of internal temperatures of the signal processing device; 
 	estimating a surface temperature based on the plurality of internal temperatures; 
 	reading, from a storage device, a plurality of thresholds defining a plurality of temperature ranges; and 
 	















    performing at least one thermal mitigation operation based on the surface temperature and the plurality of temperature ranges, wherein the estimating of the surface temperature includes: 
 	determining the surface temperature based on a lookup table associating the plurality of internal temperatures with surface temperatures. 

16. A thermal management method performed by a signal processing device configured to process a baseband signal for wireless communication, the thermal management method comprising: 
    sensing a plurality of internal temperatures of the signal processing device;
    



    reading, from a storage device, a function that models surface temperature as a thermal resistance network having a plurality of resistors connected in series or parallel between internal functional blocks of the signal processing device;
    estimating a surface temperature by applying the plurality of internal temperatures as input arguments to the function without directly sensing the surface temperature; 
    reading, from the storage device, a plurality of thresholds defining a plurality of temperature ranges; and 
    performing at least one thermal mitigation operation based on the surface temperature and the plurality of temperature ranges.


  	Therefore, correction is required.


Claim Rejections - 35 USC § 102
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




6. 	Claim(s) 1-8, 13, 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ishii et al. (Publication No. US 2019/0155347).
 	Regarding claim 1. Ishii teaches a signal processing device configured to process a baseband signal for wireless communication (Ishii, the Abstract), the signal processing device comprising: 
 	a plurality of temperature sensors configured to sense a plurality of internal temperatures of the signal processing device (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]), respectively; 
 	a storage device configured to store a plurality of thresholds defining a plurality of temperature ranges (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]); and 
 	a controller configured to, estimate a surface temperature based on the plurality of internal temperatures (Ishii, Figure 1, pp [37]-[39]), and selectively perform at least one thermal mitigation operation based on the surface temperature and the plurality of temperature ranges (Ishii, Figure 1, pp [41]-[42]), wherein the controller is configured to estimate the surface temperature based on an artificial neural network trained according to training data including the plurality of internal temperatures and surface temperatures (Ishii, Figure 1, pp [39]-[40]). 
 	Regarding claim 7. Ishii teaches a thermal management method performed by a signal processing device configured to process a baseband signal for wireless communication (Ishii, the Abstract), the thermal management method comprising: 
 	sensing a plurality of internal temperatures of the signal processing device (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]); 
 	estimating a surface temperature based on the plurality of internal temperatures (Ishii, Figure 1, pp [37]-[39]); 
 	reading, from a storage device, a plurality of thresholds defining a plurality of temperature ranges (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]); and 
 	performing at least one thermal mitigation operation based on the surface temperature and the plurality of temperature ranges (Ishii, Figure 1, pp [41]-[42]), wherein the estimating of the surface temperature includes: 
 	determining the surface temperature based on a lookup table associating the plurality of internal temperatures with surface temperatures (Ishii, Figure 10, pp [109]-[111]; Figure 12, pp [115]).
 	Regarding claim 16. Ishii teaches a signal processing device configured to process a baseband signal for wireless communication (Ishii, the Abstract), the signal processing device comprising: 
 	a plurality of temperature sensors configured to sense a plurality of internal temperatures of the signal processing device (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]), respectively; 
 	a storage device configured to store a plurality of thresholds (Ishii, Figure 13, pp [118]-[128]; Figure 14, pp [135]); and 
 	processing circuitry configured to transition between a plurality of states in a state machine based on a surface temperature, the surface temperature being estimated based on the plurality of internal temperatures such that the state machine is configured to, transition to a first state in response to the surface temperature being less than or equal to a second threshold higher than a first threshold, the first state being a state in which signal processing is performed (Ishii, Figure 13, pp [120]-[128]; Figure 14, pp [135]-[139]);
 	transition to a second state in response to the surface temperature being above the second threshold, the second state being a state in which the signal processing is performed (Ishii, Figure 13, pp [120]-[128]; Figure 14, pp [135]-[139]); 
 	transition to a third state in response to the surface temperature being a third threshold greater than the second threshold, the third state being a state in which the signal processing is adjusted and performed (Ishii, Figure 13, pp [120]-[128]; Figure 14, pp [135]-[139]); and 
 	transition to a fourth state in response to the surface temperature being above a fourth threshold greater than the third threshold, the fourth state being a state in which the signal processing is limited (Ishii, Figure 13, pp [120]-[128]; Figure 14, pp [135]-[139]).
 	Regarding claim 2. Ishii teaches the signal processing device of claim 1, wherein the controller includes: 
 	at least one core; a memory configured to store a series of instructions executed by the at least one core (Ishii, Figure 2, pp [46]-[47]); and 
 	an interrupt generation circuit configured to, estimate the surface temperature as the surface temperature of the signal processing device based on the plurality of internal temperatures, and provide an interrupt to the at least one core by comparing the surface temperature of the signal processing device with the plurality of thresholds (Ishii, pp [41]-[42]).  
 	Regarding claim 3. Ishii teaches the signal processing device of claim 1, wherein the controller is configured to, periodically obtain the plurality of internal temperatures, estimate the surface temperature based on the plurality of internal temperatures, and perform the thermal mitigation operation by comparing the surface temperature with the plurality of thresholds, respectively (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]).  
 	Regarding claim 4. Ishii teaches the signal processing device of claim 3, wherein the controller is configured to estimate the surface temperature as the surface temperature of a wireless communication device including the signal processing device based on at least the plurality of internal temperatures (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]).  
 	Regarding claim 5. Ishii teaches the signal processing device of claim 4, wherein the controller is configured to, obtain an external temperature sensed outside of the signal processing device, and estimate the surface temperature of the wireless communication device based on the plurality of internal temperatures and the external temperature (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]).  
 	Regarding claim 6. Ishii teaches the signal processing device of claim 1, further comprising: 
 	a plurality of devices including an encoder, a decoder, a modulator, and a demodulator, wherein the plurality of temperature sensors are connected to respective ones of the plurality of devices (Ishii, Figure 2, pp [46]-[47]).  
 	Regarding claim 8. Ishii teaches the thermal management method of claim 7, wherein the estimating of the surface temperature includes:
 	obtaining an external temperature sensed outside of the signal processing device (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]); and 
 	estimating the surface temperature as the surface temperature of a wireless communication device including the signal processing device based on the plurality of internal temperatures and the external temperature (Ishii, Figures 1, 2, pp [32]-[34], [46]-[47]).  
 	Regarding claim 13. Ishii does not teach the thermal management method of claim 7, wherein the performing of the at least one thermal mitigation operation includes controlling a low complexity signal processing algorithm (Ishii, pp [120]-[123]). 
 	Regarding claim 17. Ishii teaches the signal processing device of claim 16, wherein the processing circuitry is configured to transition to the fourth state when an amount of continuous time in the second state or the third state exceeds a set time (Ishii, Figure 13, pp [120]-[128]; Figure 14, pp [135]-[139]). 
 	 

Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


10. 	Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (Publication No. US 2019/0155347) and further in view of Pan et al. (Publication No. US 2018/0245986).
	Regarding claim 9. Ishii does not teach the thermal management method of claim 7, further comprising: 
 	updating, in a calibration mode, the lookup table based on a signal received from outside of the signal processing device. 
 	Pan teaches “updating, in a calibration mode, the lookup table based on a signal received from outside of the signal processing device” (Pan, pp [38]-[39]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Pan, system and method for estimating surface temperature of a portable device, wherein dynamic thermal management may be performed based on the estimated surface temperature of the device taken into account of internal temperature measurements and lookup table for calibrations performed prior to operate on the device thus providing improvement on a better temperature estimation for the portable device.
 	Regarding claim 10. Ishii does not teach the thermal management method of claim 7, further comprising: 
 	updating, in a calibration mode, the plurality of thresholds based on a signal received from outside of the signal processing device.
 	Pan teaches “updating, in a calibration mode, the plurality of thresholds based on a signal received from outside of the signal processing device” (Pan, pp [38]-[39]). 
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Pan, system and method for estimating surface temperature of a portable device, wherein dynamic thermal management may be performed based on the estimated surface temperature of the device taken into account of internal temperature measurements and lookup table for calibrations performed prior to operate on the device thus providing improvement on a better temperature estimation for the portable device.

11. 	Claim(s) 11, 12, 14, 15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al. (Publication No. US 2019/0155347) and further in view of Tenny et al. (Publication No. US 2018/0199185).
 	Regarding claim 11. Ishii does not teach the thermal management method of claim 7, wherein the signal processing device includes a plurality of receiving chains, each including an analog-to-digital converter and a multi-input multi-output (MIMO) detector, wherein the performing of the thermal mitigation operation includes: 
 	requesting a counterpart wireless communication device to decrease a MIMO rank; and 
 	disabling at least one of the plurality of receiving chains.  
 	Tenny teaches:
 	“the signal processing device includes a plurality of receiving chains, each including an analog-to-digital converter and a multi-input multi-output (MIMO) detector, wherein the performing of the thermal mitigation operation includes: 
 	requesting a counterpart wireless communication device to decrease a MIMO rank (Tenny, pp [45]-[48], [51]); and 
 	disabling at least one of the plurality of receiving chains.” (Tenny, pp [45]-[48], [51]).   
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Tenny, system and method for operating a UE including detecting an occurrence of an overheating condition in the UE, and based thereon, determining sets of new operating capabilities of the UE, and the system is configured to provide instructions for reductions in operating capability of the UE such as reduction or decreasing maximum data rate, number of supported carriers in carrier aggregation (CA), number of antennas in multiple input multiple output (MIMO) operation, the number of channels that the UE has to process quadruples, reduced number of carriers, detachment or reattachment to networks, therefore it provides improvement for performance of the UE with the smart and sufficient heat control method and additionally extending the UE battery performance life.   
 	Regarding claim 12. Ishii does not teach the thermal management method of claim 7, wherein the performing of the at least one thermal mitigation operation includes at least one of switching to legacy radio access technology (RAT); requesting a counterpart wireless communication device to reduce a number of component carriers used for carrier aggregation; and requesting a main processor reduce a payload of a wireless transmission associated with the wireless communication, the main processor being external to the signal processing device.
 	Tenny teaches: “performing of the at least one thermal mitigation operation includes at least one of switching to legacy radio access technology (RAT); requesting a counterpart wireless communication device to reduce a number of component carriers used for carrier aggregation; and requesting a main processor reduce a payload of a wireless transmission associated with the wireless communication, the main processor being external to the signal processing device.” (Tenny, pp [45]-[48], [50]-[51]).   
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Tenny, system and method for operating a UE including detecting an occurrence of an overheating condition in the UE, and based thereon, determining sets of new operating capabilities of the UE, and the system is configured to provide instructions for reductions in operating capability of the UE such as reduction or decreasing maximum data rate, number of supported carriers in carrier aggregation (CA), number of antennas in multiple input multiple output (MIMO) operation, the number of channels that the UE has to process quadruples, reduced number of carriers, detachment or reattachment to networks, therefore it provides improvement for performance of the UE with the smart and sufficient heat control method and additionally extending the UE battery performance life.   
 	Regarding claim 14. Ishii does not teach the thermal management method of claim 13, wherein the performing of the low complexity signal processing algorithm includes reducing a number of near constellation points in a constellation diagram in demodulation based on maximum likelihood (ML).  
 	Tenny teaches: “the performing of the low complexity signal processing algorithm includes reducing a number of near constellation points in a constellation diagram in demodulation based on maximum likelihood (ML).” (Tenny, pp [45]-[48], [50]-[51]).  
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Tenny, system and method for operating a UE including detecting an occurrence of an overheating condition in the UE, and based thereon, determining sets of new operating capabilities of the UE, and the system is configured to provide instructions for reductions in operating capability of the UE such as reduction or decreasing maximum data rate, number of supported carriers in carrier aggregation (CA), number of antennas in multiple input multiple output (MIMO) operation, the number of channels that the UE has to process quadruples, reduced number of carriers, detachment or reattachment to networks, therefore it provides improvement for performance of the UE with the smart and sufficient heat control method and additionally extending the UE battery performance life.   
 	Regarding claim 15. Ishii does not teach the thermal management method of claim 13, wherein the performing of the low complexity signal processing algorithm includes performing demodulation based on a matched filter (MF) or a minimum mean squared error (MMSE) selected from among a maximum likelihood (ML), the MF, and the MMSE.  
 	Tenny teaches: “performing of the low complexity signal processing algorithm includes performing demodulation based on a matched filter (MF) or a minimum mean squared error (MMSE) selected from among a maximum likelihood (ML), the MF, and the MMSE.” (Tenny, pp [45]-[48], [50]-[51]).  
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Tenny, system and method for operating a UE including detecting an occurrence of an overheating condition in the UE, and based thereon, determining sets of new operating capabilities of the UE, and the system is configured to provide instructions for reductions in operating capability of the UE such as reduction or decreasing maximum data rate, number of supported carriers in carrier aggregation (CA), number of antennas in multiple input multiple output (MIMO) operation, the number of channels that the UE has to process quadruples, reduced number of carriers, detachment or reattachment to networks, therefore it provides improvement for performance of the UE with the smart and sufficient heat control method and additionally extending the UE battery performance life.   
 	Regarding claim 18. Ishii does not teach the signal processing device of claim 16, further comprising: 
 	a plurality of receiving chains, each including an analog-to-digital converter and a multi-input multi-output (MIMO) detector, wherein the state machine is configured to, in the third state disable at least one of the plurality of receiving chains and request a counterpart wireless communication device to decrease a MIMO rank.  
 	Tenny teaches: “a plurality of receiving chains, each including an analog-to-digital converter and a multi-input multi-output (MIMO) detector, wherein the state machine is configured to, in the third state disable at least one of the plurality of receiving chains and request a counterpart wireless communication device to decrease a MIMO rank.” (Tenny, pp [45]-[48], [51]).     
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Tenny, system and method for operating a UE including detecting an occurrence of an overheating condition in the UE, and based thereon, determining sets of new operating capabilities of the UE, and the system is configured to provide instructions for reductions in operating capability of the UE such as reduction or decreasing maximum data rate, number of supported carriers in carrier aggregation (CA), number of antennas in multiple input multiple output (MIMO) operation, the number of channels that the UE has to process quadruples, reduced number of carriers, detachment or reattachment to networks, therefore it provides improvement for performance of the UE with the smart and sufficient heat control method and additionally extending the UE battery performance life.   
 	Regarding claim 19. Ishii does not teach the signal processing device of claim 16, wherein the processing circuitry is configured to, in the third state, control a low complexity signal processing algorithm. 
 	Tenny teaches: “the processing circuitry is configured to, in the third state, control a low complexity signal processing algorithm” (Tenny, pp [45]-[48], [51]).   
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Tenny, system and method for operating a UE including detecting an occurrence of an overheating condition in the UE, and based thereon, determining sets of new operating capabilities of the UE, and the system is configured to provide instructions for reductions in operating capability of the UE such as reduction or decreasing maximum data rate, number of supported carriers in carrier aggregation (CA), number of antennas in multiple input multiple output (MIMO) operation, the number of channels that the UE has to process quadruples, reduced number of carriers, detachment or reattachment to networks, therefore it provides improvement for performance of the UE with the smart and sufficient heat control method and additionally extending the UE battery performance life.   
 	Regarding claim 20. Ishii does not teach the signal processing device of claim 16, wherein the processing circuitry is configured to, in the fourth state, switch to legacy radio access technology (RAT).
 	Tenny teaches: “the processing circuitry is configured to, in the fourth state, switch to legacy radio access technology (RAT).” (Tenny, pp [45]-[48], [51]).   
   	Therefore, it would have been obvious to a person of ordinary skill in the art before the affective filing date of the claimed invention was made to modify Ishii by incorporating teachings of Tenny, system and method for operating a UE including detecting an occurrence of an overheating condition in the UE, and based thereon, determining sets of new operating capabilities of the UE, and the system is configured to provide instructions for reductions in operating capability of the UE such as reduction or decreasing maximum data rate, number of supported carriers in carrier aggregation (CA), number of antennas in multiple input multiple output (MIMO) operation, the number of channels that the UE has to process quadruples, reduced number of carriers, detachment or reattachment to networks, therefore it provides improvement for performance of the UE with the smart and sufficient heat control method and additionally extending the UE battery performance life.   


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUY C HO whose telephone number is (571)270-1108. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUY C HO/Primary Examiner, Art Unit 2644